Citation Nr: 0019814	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  98-10 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1973.

The current appeal arose from a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  The RO denied entitlement to an 
evaluation in excess of 10 percent for hiatal hernia.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in June 
2000, a transcript of which has been associated with the 
claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that the veteran's claim of entitlement to an 
increased evaluation for hiatal hernia is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's contentions concerning the severity of 
his hiatal hernia  (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board, however, is not satisfied that all relevant facts 
have been properly developed to their full extent and that VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1981).

The RO has evaluated the veteran's hiatal hernia pursuant to 
the provisions of 38 C.F.R. § 4.114; Diagnostic Code 7346 
(1999) of the VA Schedule for Rating Disabilities.  During 
the hearing before the undersigned in June 2000, the veteran 
testified that he had many of the symptomatic manifestations 
of hiatal hernia which qualified him for a higher evaluation 
pursuant to the criteria of 38 C.F.R. § 4.114; Diagnostic 
Code 7346.

The Board's review of the evidentiary record discloses that 
the veteran was last formally examined by VA in October 1997.  
He was briefly examined by VA in March 1999, at which time he 
also had an upper gastrointestinal x-ray.  The Board is of 
the opinion that a contemporaneous comprehensive VA 
examination would materially assist in the adjudication of 
the appeal.

Therefore pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1999), the 
Board is deferring adjudication of the claim of entitlement 
to an increased evaluation for hiatal hernia pending a remand 
of the case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for hiatal hernia.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his hiatal hernia.  

The claims file, the criteria for rating 
hiatal hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and manifestations of the 
veteran's hiatal hernia.  The examiner 
should identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by his 
hiatal hernia.  If there are other 
gastrointestinal disorders found, in 
addition to hiatal hernia, the examiner 
should specify which symptoms are 
associated with each disorder(s).  




If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
gastrointestinal disorder(s) other than 
hiatal hernia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
hiatal hernia, and, if not so related, 
whether the veteran's hiatal hernia has 
any effect on the severity of any other 
gastrointestinal disorder.  Any opinions 
expressed as to the extent of severity of 
hiatal hernia must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
hiatal hernia.  The RO should also 
document its consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


